Citation Nr: 1803643	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for sleep apnea related to posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement in March 2014.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran, through his representative, argued that the RO failed to issue a supplemental statement of the case (SSOC) after additional evidence had been submitted.

Subsequent to the June 2014 statement of the case (SOC), the Veteran submitted additional evidence in the form of a private medical opinion with his June 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals).  If new evidence is submitted with or subsequent to a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Jurisdiction (AOJ) consideration.  38 U.S.C. § 7105(e) (2012).  The Veteran's substantive appeal was submitted on June 17, 2014, after February 2, 2013.  The record does not reflect that the Veteran requested the AOJ to review the evidence; therefore the evidence is subject to initial review by the Board.  However, as discussed below, the Board is granting the Veteran's claim of entitlement to service connection for sleep apnea, thereby rendering the waiver argument moot.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea is warranted based on aggravation by the Veteran's service-connected PTSD.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claim of entitlement to service connection for sleep apnea.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310 (b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, while the AOJ has the responsibility of determining the degree of aggravation in assigning the rating.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for his sleep apnea.  Specifically, the Veteran contends that his service-connected PTSD aggravates his sleep apnea.

The Veteran has been diagnosed with sleep apnea.  The Veteran is otherwise service-connected for PTSD.  Thus, there is evidence of a current disability and evidence of a service-connected disability.  The remaining question is whether a medical nexus exists between the Veteran's sleep apnea and his service-connected PTSD.

On March 1981, May 1982, and January 1985 in-service examinations, the Veteran denied frequent trouble sleeping and there were no reports of sleep problems noted upon objective examination.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for sleep troubles.

January 2010 Vet Center treatment records reflect that the Veteran reported that he had trouble sleeping in service, including nightmares, and that his sleep continued to be disturbed, including insomnia.  See also March 2010 VA treatment records.  A May 2011 PTSD VA examination report reflects that the Veteran reported difficulty falling asleep and waking up in the middle of the night, which resulted in feelings of fatigue. 

In a letter dated in February 2013, the Veteran's physician, Dr. W., found that although the PTSD might not be the cause of the Veteran's sleep apnea, it might be exacerbating the symptoms as there are more rapid eye movements (REM) sleeps in PTSD and that sleep apnea episodes occur during REM sleep due to decrease in muscle tone in the airway.  Therefore, the physician opined that there was a connection between the Veteran's PTSD and his sleep apnea, in that his PTSD worsened his sleep apnea symptoms. 

The Veteran was afforded a VA examination in January 2014.  The examiner did not interview the Veteran in person, but noted that the Veteran's VA treatment records and VBMS records were reviewed and that the Veteran had been diagnosed with PTSD and with sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected PTSD, finding that the risk factors associated with sleep apnea included obesity, tobacco use, craniofacial abnormalities, and chronic nasal congestion, but did not include PTSD. 

In a letter dated in June 2014, the Veteran's physician, Dr. W., opined that there was a direct connection between the Veteran's PTSD and sleep apnea.  The physician reviewed the Veteran's claim folder and the VA examiner's opinion that PTSD does not cause sleep apnea and found that although the examiner may be correct in that PTSD does not cause sleep apnea, the examiner was incorrect in the assertion that PTSD does not aggravate the condition.  The physician reviewed relevant medical studies, and noted that there are more rapid eye movements (REM) in PTSD and that because sleep apnea episodes occur during REM due to the decrease of muscle tone in the airway, sleep apnea symptoms were exacerbated.  Furthermore, the Veteran's physician noted that the Veteran was unable to use his continuous positive airway pressure device (CPAP) due to his increased frequency of nightmares associated with its use.  The physician noted that a recent study concluded that among soldiers with sleep apnea, PTSD was associated with significantly decreased CPAP adherence due to factors including increased nightmares.  Therefore, based upon an examination of the Veteran, a review of the Veteran's claims file, and the medical studies, it was the physician's opinion that in this Veteran's case, it was more likely than not that his sleep apnea was aggravated by his PTSD.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's sleep apnea is aggravated by his service-connected PTSD. 

In the present case, the January 2014 examiner's opinion is of somewhat limited probative value, as it did not include an in-person examination or a review of the Veteran's private treatment records, including a discussion of the January 2013 private opinion.  The June 2014 private opinion as to this matter is the most probative, as it is based on a thorough review of the Veteran's claim's file, negative VA opinion, and an in-person examination, as well as the relevant medical literature. 

The Board notes that although the January 2014 VA examiner included a brief summary of the Veteran's VA CAPRI treatment records, these records do not appear to be associated with the Veteran's electronic claims file.  The Board could seek outstanding medical records or an additional medical opinion to aid in determining the etiology of the current sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, there are medical opinions and medical evidence that the Veteran's sleep apnea is aggravated by his PTSD.   

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.



ORDER

Service connection for sleep apnea, as aggravated by service-connected PTSD, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


